DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-7 which are directed to a manner of operating the disclosed passive sampler, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the method limitations recited in claim(s) 1-7 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2013/097375 A1, citations in the rejections below reference Wang et al. US 2014/0373717 A1 which is considered a translation of the foreign prior art).
Regarding claim 1, Wang discloses a passive sampler for airborne particulate sampling (Fig. 1), the sampler comprising:
a sampler base portion of variable size and shape, including a plurality of air channels having variable air channel spacing therethrough, wherein the plurality of air (see: main body 1, outer frame 3, micro electrostatic dust collection cells 100);
one or more ferroelectric films, each ferroelectric film having a first side and a second side polarized by application of an external electric field (see: enclosed conductive films 20), the first side producing a negative electric field at a first surface and the second side producing a positive electric field at a second surface (Fig. 2, Fig. 7);
wherein the one or more ferroelectric films are coupled to opposing inner surfaces of each of the plurality of air channels with their opposite polarization directions facing each other across an air channel gap formed by a space between opposing ferroelectric films and configured to collect both charged and uncharged particles (Fig. 2, Fig. 7).
Regarding claim 2, Wang further discloses the one or more ferroelectric films are disposed on the sampler base portion in a spiral orientation with optimal air channel spacing between each ferroelectric film (Fig. 1, Fig. 2, Fig. 7, see: alternating eudipleural fins 113 which form a spiral shape around the periphery of the micro electrostatic dust collection cells 100).
Regarding claim 3, Wang further discloses the one or more ferroelectric films have a parallel orientation when disposed on an inner surface of the sampler base portion having a lattice configuration (Fig. 1, Fig. 2, Fig. 7, see: parallel configuration of conductive films 20).
Regarding claim 4, Wang further discloses the one or more ferroelectric films are uniaxially oriented poly(vinylidene fluoride) (PVDF) or its copolymers with ([0069]).
Regarding claim 6, Wang further discloses the sampler base portion is manufactured by 3D printing or injection molding ([0069]).
Regarding claim 7, Wang further discloses the sampler is configured for use individually or grouped together as a unit indoors and outdoors or the sampler is configured to be worn as a personal sampler (Fig. 1, Fig. 2, Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2013/097375 A1, citations in the rejections below reference Wang et al. US 2014/0373717 A1 which is considered a translation of the foreign prior art).
Regarding claim 5, while Wang does not explicitly disclose the air channel spacing being optimally set between 2 mm and 3 mm, the air channel spacing is not considered to confer patentability to the claims.  Wang teaches that it was known in the art, before the effective filing date of the claimed invention, that increasing the operating voltage of the dust collection device will increase the necessary safety distance between the dust collection boards in the dust collection device ([0027], see: 0.5~1.5 mm/Kv).  Therefore, the air channel spacing is a variable that can be modified, among others, by varying the operating voltage.  For that reason, the air channel spacing, .   

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.
Regarding the Applicant’s remarks alleging Wang fails to teach or suggest a “A passive sampler for airborne particulate sampling, the sampler comprising: ... wherein the one or more ferroelectric films are coupled to opposing inner surfaces of each of the plurality of air channels with their opposite polarization directions facing each other across an air channel gap formed by a space between opposing ferroelectric films and configured to collect both charged and uncharged particles.”:
Wang explicitly discloses (Fig. 1, Fig. 2, Fig. 7) a plurality of enclosed conductive films (20, analogous to “one or more ferroelectric films”) coupled to a plurality of dust collection boards (10, analogous to “opposing inner surfaces of each of the plurality of air channels”), forming a plurality of dust collection cells (100, analogous to “air channels”) having alternating polarities (+/-, analogous to “opposite polarization directions facing each other”).
Regarding the Applicant’s remarks alleging Wang fails to teach or suggest a “passive sampler”:
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
The Applicant’s arguments are not commensurate with the originally disclosed Specification which describes a “passive sampler” as one which does not require a pump or other air movers to pull air through sample media, which is contrary to a sampler with no power source as alleged by the Applicants (Specification: [0006]-[0007]).
The instant invention claims “having a first side and a second side polarized by application of an external electric field”, which is considered analogous to the Applicant cited portion of Wang, which describes the electrostatic mode of operation of the prior art device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT J EOM/Primary Examiner, Art Unit 1797